— In a stockholder’s derivative action, defendants appeal from an order of the Supreme Court, Richmond County (Felig, J.), dated March 25, 1985, which denied their motion for a protective order.
Order affirmed, with costs.
We agree with Special Term that a sufficient "basis for inquiry” exists on the face of the complaint to permit the requested discovery in this shareholder’s derivative action (see, Matter of Elias v Artistic Paper Box Co., 29 AD2d 118; Hegener v Party Tyme Prods., 24 AD2d 742; Pearson v Rosenberg, 22 AD2d 225). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.